UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1125


CARL J. DIXON,

                 Plaintiff – Appellant,

          v.

FOOT LOCKER INC.; NIKE USA, INC.,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-01926-JFM; 1:13-cv-01944-JFM)


Submitted:   July 31, 2015                 Decided:    September 3, 2015


Before KEENAN and     HARRIS,   Circuit   Judges,     and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl J. Dixon, Appellant Pro Se. Brian S. Goodman, Justin
Akihiko Redd, KRAMON & GRAHAM, PA, Baltimore, Maryland; Paul
McDermott Finamore, NILES, BARTON & WILMER, LLP, Baltimore,
Maryland; Michael A. Joseph, Howard F. Strongin, STRONGIN
ROTHMAN & ABRAMS LLP, New York, New York, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carl J. Dixon appeals the district court’s orders denying

his motions to compel and granting summary judgment in favor of

Foot       Locker,    Inc.    (Foot    Locker),         and    Nike   USA,      Inc.   (Nike)

(collectively, “Defendants”), in Dixon’s diversity civil action. 1

Finding no reversible error, we affirm.

       We     review    discovery       rulings         for     abuse     of    discretion,

according the district court “substantial discretion.”                                 United

States ex rel. Becker v. Westinghouse Savannah River Co., 305
F.3d 284, 290 (4th Cir. 2002).                      Dixon sought to compel the

deposition testimony of the CEOs of both Nike and Foot Locker.

However,       Dixon    had    no     authority     to        designate    the    corporate

witnesses of either Defendant, see Fed. R. Civ. P. 30(b)(6), and

he     failed    to    establish       that       the    CEOs     had     any    direct   or

specialized knowledge relevant to the elements of his claims.

Cf. Minter v. Wells Fargo Bank, N.A., 258 F.R.D. 118, 125-26 (D.

Md.    2009)    (collecting         cases).        Additionally,          Dixon’s      second



       1
       Dixon’s informal brief also challenges the court’s orders
consolidating his actions and denying Fed. R. Civ. P. 59(e)
relief.   Because Dixon did not object to consolidation in the
district court, we decline to consider this argument.        See
Karpel v. Inova Health Sys. Servs., 134 F.3d 1222, 1227 (4th
Cir. 1998). Additionally, because Dixon did not file a separate
notice of appeal from the denial of his Rule 59(e) motion, the
order denying that motion is not properly before us.    See Fed.
R. App. P. 4(a)(4)(A), (B)(ii); see generally Smith v. Barry,
502 U.S. 244, 248-49 (1992).



                                              2
motion      to    compel       sought       deposition       testimony         outside     the

discovery period, without providing any justification for the

delay.      Under the circumstances presented, we find no abuse of

the district court’s broad discretion in declining to compel

these witnesses’ testimony.

       We   review    de       novo    a    district      court’s     grant       of   summary

judgment,        viewing       the      facts       and     drawing      all      reasonable

inferences in the light most favorable to the nonmoving party.

Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013).                                 Summary

judgment is appropriate “if the movant shows that there is no

genuine     dispute       as    to    any    material       fact   and    the     movant    is

entitled to judgment as a matter of law.”                             Fed. R. Civ. P.

56(a).      To survive a motion to dismiss, the nonmoving party must

provide evidence “sufficient to establish the existence of [all]

element[s] essential to that party’s case, and on which that

party will bear the burden of proof at trial.”                           Othentec Ltd. v.

Phelan, 526 F.3d 135, 140 (4th Cir. 2008) (internal quotation

marks    omitted).         “[C]onclusory            allegations,      mere     speculation,

the     building     of    one        inference      upon    another,        or    the     mere

existence of a scintilla of evidence” are insufficient to meet

this burden.         Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir.

2013), cert. denied, 134 S. Ct. 1761 (2014).

       Each of Dixon’s claims relied on the underlying premise

that     the     athletic        shoes        he      purchased       were        unsafe     or

                                                3
inappropriate for use in playing basketball on a wooden surface,

despite being marketed as basketball shoes, and that his use of

these unsafe shoes while playing basketball caused his injury.

See Lloyd v. Gen. Motors Corp., 916 A.2d 257, 276-77 (Md. 2007)

(stating that private claim for violation of Maryland Consumer

Protection     Act     requires       proof            that     defendant           materially

misrepresented       consumer    product,             resulting     in    actual       injury);

Ford Motor Co. v. Gen. Accident Ins. Co., 779 A.2d 362, 369-70

(Md. 2001) (recognizing that products liability claim relying on

negligence,    breach      of   warranty,             or   strict   liability          requires

proof of product defect and causal relationship between defect

and plaintiff’s injury); Mazda Motor of Am., Inc. v. Rogowski,

659 A.2d 391, 395-96 (Md. Ct. App. 1995) (observing that failure

to warn claim requires proof of defective condition or hidden

risk in product that caused injury).                          Dixon failed to provide

evidence, beyond his own unsupported inferences and speculative

assertions,    that    would     permit           a    factfinder        to    reach     such    a

conclusion.      While     he   claims        that         expert   testimony          was    not

required to establish his premise, the district court properly

determined that the circumstances of his injury (as well as the

shoe’s   appearance)        were    insufficient               to   give        rise     to     an

inference     that     a   defect        or       deficiency        in        the   shoe      was

responsible    for    causing      his    injury.             See   Mohammad        v.   Toyota

Motor Sales, U.S.A., Inc., 947 A.2d 598, 607 (Md. Ct. App. 2008)

                                              4
(addressing       expert     testimony    in     products          liability      cases).

Thus, the district court properly granted summary judgment as to

each of Dixon’s claims based on his failure to provide expert

testimony.

      Finally, while Dixon claims that he did not receive Foot

Locker’s summary judgment motion, 2 Nike’s summary judgment motion

placed    Dixon     on   notice   of    his    obligation         to    produce   expert

testimony to establish his claims.               Dixon did not do so, and his

discovery     responses      conceded     that     he       had    no    intention    of

obtaining such evidence.              We therefore conclude any deficiency

in providing notice of Foot Locker’s summary judgment motion did

not   produce       reversible    error.          We    have       reviewed       Dixon’s

remaining challenges to the district court’s grant of summary

judgment and find them unpersuasive.

      Accordingly, we affirm the district court’s judgment.                           We

dispense     with     oral    argument        because       the    facts    and    legal

contentions     are      adequately    presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED



      2The motion was mailed to Dixon’s address.     In addition,
Dixon received the required notice pursuant to Roseboro v.
Garrison, 528 F.2d 309 (4th Cir. 1975), so he was alerted to the
existence of the motion and his obligation to respond.



                                          5